Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 1 of
                                      17




                                Exhibit D
Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 2 of
                                      17




    Page         l:   General Information about you

    Qr
     Exoort
     Customize

    How long have you held a Colorado Real Estate License?
    Answered:           l0l
    Skipped: 0
    0-5 yearsS-10 yearsl0-15 yearsover 15 years
    0 o/o7    0o/o2 0 o/o3 0o/o 4 0 o/o5 oo/o 600/07 0 o/o8 0o/o9 0o/o I 0 0 o/o


    ANSWER CIIOICES-                                                                                    RESPONSES-

       0-5 years


       5-10 years


       l0-15 years


       Over 15 years

       TOTAL
    Q2
     Export
     Customize

    Do you practice real estate in Adams, Arapahoe, Boulder,
    Jefferson, Larimer, or Weld County?
    Answered:           l0l
    Skipped:0
    YesNo
    0 o/o L   0o/o2 0 o/o3 0o/o 4 0o/oS 0   o/o
                                                  6 0 o/o7 0 o/o8   0o/o9 0o/o   L 0 0
                                                                                         o/o



    ANSWER CHOICES-                                                                                     RESPONSES-

       Yes


      No

       TOTAL
    Q3
                                                                                                         Exhiblt trlo,;


                                                                                                        Date/BpR;
                                                                                                            Hunter +




                                                                                               MYERS-DOCS OOO738
Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 3 of
                                      17




     Export

     Custoririze

    How long have you practiced real estate in Colorado?
    Answered:            l0l
    Skipped: 0
    N/A0-5 yearsS-1.0 yearsl0-15 yearsOver 15 years
    0 o/o7 0 o/o2 0 0/o3 oo/o 4 0o/o 5 0     o/o
                                                   6 0 o/o7 0 o/o8    0o/o9 0o/o   |   0 0 o/o



    ANSWER CIIOICES-                                                                                      RESPONSES-

       N/A


       0-5 years


       5-10 years


       l0-15 years


       Over 15 years

       TOTAL
    Q4
     Export
     Customize

    Are you aware that in2016 and 2017, Weyerhaeuser
    Company supplied some new homes in your area with
    defective TGI floor truss systems that emitted
    formaldehyde, causing harm and injury to home owners in
    the area?
    Answered:           l0l
    Skipped: 0
    YesNo
    0 o/o 7   0o/o2 0 o/o3 0o/o 4 0o/o 5 0   o/o
                                                   60 o/o7 0   o/o8   0o/o9 0o/o | 0 0 0/o


    ANSWER CHOICES-                                                                                       RESPONSES-

       Yes




                                                                                                 MYERS-DOCS OOO739
Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 4 of
                                      17




      No

       TOTAL
    Qs
     Exnort

     Customize

    Are you aware that Weyerhaeuser has recalled and ceased
    manufacturing the product and builders are replacing or
    mitigating the emission of formaldehyde in the floor truss
    systems?
    Answered:              l0l
    Skipped: 0
    YesNo
    0o/o   l0   o/o2   0o/o3 0    o/o
                                        4   0o/o5 0   o/o 6 0 o/o7
                                                                   0    o/og 0o/og 0o/o L0 0 o/o



    ANSWER CHOICES-                                                                                        RESPONSES-

      Yes


      No

      TOTAL
    Q6
     Export

     Customize

    Are you aware that there is litigation regarding the health
    hazards caused by the product both locally and nationally?
    Answered:              I0l
    Skipped: 0
    YesNo
    0o/o   loo/o2      0 o/o3 0   o/o
                                        4   0o/o5 0   o/o
                                                            6   0o/o7 0 o/o8 0o/og 0o/o L0 0 o/o


    ANSWER CHOICES-                                                                                        RESPONSES-

      Yes


      No




                                                                                                   MYERS.DOCS   OOO74O
Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 5 of
                                      17




         TOTAL
    Page2: Weyerhaeuser issue in new homes

    Q7
        Export

        Customize

    If you are representing a buyer and knew the home was one
    of the affected houses that has been fixed would you
    advise:
    Answered: 74
    Skipped:27
    Offer the same
    as a similar...
    Offer less
    than a simil...
    Don't make an
    offer on thi...
    0 o/o L 0 0/o2 0 o/o3 0 o/o4 0 o/o 5 0   o/o
                                                   600/07 0 o/o8 0 o/og 0o/o   l0   0o/o


    ANSWER CHOICES-

         Offer the same as a similar house I block away that was not built with the recalled trust system


         Offer less than a similar house I block away that was not built with the recalled trust system.


         Don't make an offer on this home

         TOTAL
    Q8
        Export
        Customize

    As a listing agent, if you were aware, would you disclose
    that the home had been built with the toxic floor system?
    Answered: 79
    Skipped: 22
    YesNo
    0   o/o
              x 0 o/o20o/03 0 o/o4oo/05 oo/o 60 o/o7 0o/o8 0o/o9 0 0/o 70 0 o/o


    ANSWER CHOICES-                                                                                 RESPONSES-

         Yes




                                                                                           MYERS-DOCS OOO741
Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 6 of
                                      17




       No

       TOTAL
    Qe
      Export

      Custoriize

    If you were informed that the floor joist system in the home
    had emitted dangerous levels of formaldehyde had been
    replaced, would you disclose the original construction and
    the replacement solution?
    Answered:79
    Skipped: 22
    YesNo
    0 0/o   l0   o/o2   0o/o3 0   o/o
                                        4 0o/o5 0   o/o
                                                          6 0 o/o7 0 o/o8 0 o/og   00/07 0 0 0/o


    ANSWER CHOICES-                                                                                        RESPONSES-

       Yes


       No

       TOTAL
    Ql0
     Export
     Customize

    If you were informed that the home had been built with                                                         a
    defective floor system that had emitted dangerous levels of
    formaldehyde, and the joist system is still in place but had
    been scraped and cry-blasted, would you disclose?
    Answered: 77
    Skipped: 24
    YesNo
    0o/o | 0 o/o2 0o/o3 0 o/o 4 0o/o5 0 o/o 6 0o/o7 0 o/oB 0o/o9 0o/o L 0 0o/o



    ANSWER CHOICES-                                                                                        RESPONSES-

      Yes




                                                                                                   MYERS-DOCS   OOO742
Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 7 of
                                      17




       No

       TOTAL
    Qll
      Export

      Customize

    If you were informed that the home   had been built with a
    defective floor system that had emitted dangerous levels of
    formaldehyde, and the joist system is still in place but had
    been but had been painted over, would you disclose?
    Answered: 78
    Skipped: 23
    YesNo
    0 o/o   l0   o/o
                       2 0 o/o3 0   o/o
                                          4 0o/oS 0       o/o
                                                                60 o/07 0 0/o8 0 o/09 0 o/o 10      0 o/o



    ANSWER CIIOICES-                                                                                                RESPONSES-

       Yes


       No

       TOTAL
    Ql2
     Export
     Customize

    As the listing agent, would you expect market resistance to
    the home if the floor system had been replaced?
    Answered: 79
    Skipped:22
    No impactSmall impactModerate impact
    Significant
    market reaction
    0 o/o 1 0 0/o2 0 o/o3 0         o/o
                                          4   lo/os   0   0/o
                                                                60 o/07 0o/o8   0 o/09 0 o/o   l0   0 o/o



    ANSWER CHOICES-                                                                                                       RESPOI

      No impact


      Small impact




                                                                                                            MYERS-DOCS   OOO743
Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 8 of
                                      17




       Moderate impact


       Signifi cant market reaction

      TOTAL
    Ql3
     Export

     Customize

    As the listing agent, would you expect market resistance to
    the home if the floor system was still in place but had been
    scraped and cry-blasted?
    Answered: 79
    Skipped: 22
    No impactSmall impactModerate impact
    Significant
    market reaction
    0o/o   |   0 o/o2 0 o/03 0   o/o
                                       4 0   0/o
                                                   5 0 o/o 6   0o/o7 0 o/o8 0o/o9 0o/o   L0   0o/o


    ANSWER CHOICES-                                                                                                RESPOI

      No impact


      Small impact


      Moderate impact


      Significant market reaction

      TOTAL
    Ql4
    Export
    CustOmiiie

   As the listing agent, would you expect market resistance to
   the home if the floor system was still in place but had been
   painted over?




                                                                                                     MYERS-DOCS   OOO744
Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 9 of
                                      17




     Answered: 79
     Skipped:22
     No impactSmall impactModerate impact
     Significant
     market reaction
     0 0/o l0 0/o 2 0 a/$ 0 o/o 4 0 o/oS 0 o/o 6 0 o/o7 0 0/oB 0 o/o9              0o/o    I    0 0 o/o



    ANSWER CHOICES-                                                                                                    RESPOI

        No impact


        Small impact


        Moderate impact


        Signifi cant market reaction

       TOTAI-
    Q1s
      Exoort

      Customize

    As a buyer agent, how would you advise your buyer, when
    it is disclosed, that there was a defective floor system that
    had emitted dangerous levels of formaldehyde had been
    replaced? (closest answer)
    Answered: 78
    Skipped: 23
    (1) The floor
    has been.,.
    [2) You should
    consult outs...
    [3) lfyou are
    comfortable...
    [4) lfyou are
    comfortable...
    (5) Ifyou are
    comfortable...
    (6) I would
    advise that...
    0 o/o   I   0   o/o
                          2 0 0/o3 0   o/o
                                             4 0o/o 5 0 Vo 6 0 o/o7 0 o/o8 0 0/09 0 o/o   1-   0 0 o/o



   ANSWER CHOICES-




                                                                                                          MYERS.DOCS OOO745
Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 10 of
                                       17




        (l)     The floor has been replaced, it shouldn't be a problem.


        (2) You should consult outside experts to determine that the home is safe during the inspection period.


       (3) If you are comfortable with the solution were should make an offer a liffle lower than asking price


       (4)      If you       are comfortable                       with the solution were should make an offer a somewhat lower than asking price


       (5) If you are comfortable with the solution were should make an offer a significantly lower than asking price


       (6) I would advise that we find a different home

       TOTAL
    Ql6
      Export

     Customize

    As a buyer agen| how would you advise your buyer, when
    it is disclosed, that there is a defective floor system that had
    emitted dangerous levels of formaldehyde had been scraped
    and cry-blasted? (closest answer
    Answered: 78
    Skipped: 23
    (1) The floor
    has been fix...
    (2J You should
    consult outs...
    (3J lfyou are
    comfortable...
    (4J   Ifyou are
    comfortable...
    (5) Ifyou are
    comfortable...
    (6) I would
    advise that       ...
    0 o/o 7   0o/o20o/o3 0   o/o
                                   4 0o/o5 0   o/o
                                                     60 o/07 0   0/oB 0 0/og 0 o/o.1.0 0 o/o



    ANSWER CHOICES-

       (l)     The floor has been fixed, it shouldn't be a problem




                                                                                                MYERS-DOCS 000746
Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 11 of
                                       17




       (2) You should consult outside experts to determine that the home is safe during the inspection period.


       (3) If you are comfortable with the solution were should make an offer a little lower than asking price


       (4) If you are comfoftable with the solution were should make an offer a somewhat lower than asking price


       (5) If you are comfortable with the solution were should make an offer a significantly lower than asking price


       (6) I would advise that we find a different home

       TOTAL
    Ql7
      Export

     Customize

    As a buyer agent, how would you advise your, buyer when
    it is disclosed, that there is a defective floor system that had
    emitted dangerous levels of formaldehyde had been painted
    over? (closest answer)
    Answered: 78
    Skipped: 23
    (1) The floor
    has been fix...
    (2) You should
    consult outs...
    (3) Ifyou are
    comfortable...
    (4J     Ifyou are
    comfortable...
    (5J     lfyou are
    comfortable...
    (6) I would
    advise that...
    0 o/o   I   0   o/o
                          2 0 o/o3 0   o/o
                                             4 0 0/o 5 0   0/o
                                                                 6 0 0/o7 0 o/o8 0 o/o9 0 o/o   1.   0 0 o/o



    ANSWER CHOICES-

       (1) The floor has been fixed, it shouldn't be a problem


       (2) You should consult outside experts to determine that the home is safe during the inspection                               tr




                                                                                                               TVIYERS.DOCS OOO747
Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 12 of
                                       17




         (3) If you are comfortable with the solution were should make an offer a little lower than asking price


        (4) If you are comfortable with the solution were should make an offer a somewhat lower than asking price


        (5) If you are comfortable with the solution were should make an offer a significantly lower than asking price


        (6) I would advise that we find a different home

        TOTAL
     Ql8
       ExDort

       Customize

     As a buyer agen! how would you advise a buyer making an
     offer on an affected home that had the floor joist system
     replaced? (closest answer)
     Answered: 74
     Skipped: 27
     (1) This
     disclosure...
     (2J We should
     offer less f...
     (3) We should
     offer less f...
     (4) We should
     off less for...
     (51 We should
     make a not...
     0 o/o L 0   0/020 o/o3 0   o/o
                                      4 0o/o5 0   0/o
                                                        60 0/07 0   o/o8 0 0/09   Oo/ol 0 0 o/o


    ANSWER CHOICES-

        (l) This disclosure doesn't impact                                            the value of the home


        (2) We should offer less for the home (S1,000 to $5,000)


       (3) We should offer less for the home (3% to 5%)


       (4) We should off less for the home (over 5%)




                                                                                                              MYERS-DOCS OOO748
Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 13 of
                                       17




        (5) We should make a not offer on the home

       TOTAL
     Qle
      Export

      Customize

     As a buyer agen! how would you advise a buyer making an
     offer on an affected home that had the floor joist system
     still in place but had been scraped and cry-blasted? (closest
     answer)
     Answered: 70
     Skipped:31
     (1) This
     disclosure...
     (2) We should
     offer less f...
     (3) We should
     offer less f...
     (4J We should
     off less for...
     (5J We should
     make a not...
     0o/o | 0 o/o2 0 o/o3 0 o/o 4 0o/o5 0o/o 60 o/07 0o/oB   0 0/09 0 0/o 7 0 0 o/o



    ANSWER CHOICES-

       (l)    This disclosure doesn't impact the value of the home


       (2) We should offer less for the home ($1,000 to 55,000)


       (3) We should offer less for the home (3% to                                   5o/o)



       (4) We should off less for the home (over 5%)


       (5) We should make a not offer on the home

       TOTAL
    Q20
      Export

      Customize




                                                                                              MYERS.DOCS   OOO749
Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 14 of
                                       17




     As a buyer agent, how would you advise a buyer making an
     offer on an affected home that had the floor joist system
     still in place but had been painted over? (closest answer)
     Answered: 68
     Skipped: 33
     (1) This
    disclosure...
    (2) We should
    offer less f...
    (3) We should
    offer less f...
    [4) We should
    off less for...
    (5J We should
    make a not...
    0o/o   l0   o/o
                      20o/o3 0 o/o 4 0o/o5 0   o/o
                                                     60 o/o7 0o/og   0 o/og 0 o/o   70 0 o/o


    ANSWER CHOICES-

        (l)     This disclosure doesn't impact the value of the home.


        (2) We should offer less for the home ($1,000 to $5,000)


        (3) We should offer less for the home (3% to                                           5o/o)



        (a) We should off less for the home (over 5%)


        (5) We should make a not offer on the home

        TOTAL
    Q2l
        Export

    Based on the above information, do you have any
    summartze comments or concerns? If so - you can please
    feel free to list them below - otherwise hit done below.
    Thank you.
    Answered: 24
    Skipped: 77
    RESPONSES (24) TEXT ANALYSTS                                         My CATEGORTES (0)

    S




                                                                                                       MYERS-DOCS   OOO75O
Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 15 of
                                       17




     T
     Categorize as... Filter by Category
     Shou ing 24 responses
     r
    I had a client affected with her new Lennar home. She didn't feel comfortable with the painted over repair and
    decided to build a new house without the joist problem. Someone else purchased the home she cancelled the contract
    on within days ofher cancelling the contract. It didn't seem to affect another buyer at all and they paid full asking
    price. I would assume once repaired that a repeat air quality test would continue to show no off-gassing and safe air
    quality, but the testing is expensive and a seller should have to prove that the air quality is safe in the resale oftheir
    mitigated home!
    I 13l,'2018 l0:34 AMCatesorize as... -View respondent's answers
     r
    I would probably prefer not to list or sell a home with this history. As a Seller or Buyer Agent or Transaction Broke,
    would consult an Attorney and suggest the Buyer or Seller do the same, in addition to speaking with a professional.
    11291?018 8:48 AMCategorize as... -View respondent's answers
     T
     I don't advise my Buyers on what to offer
     ll27l20l8 2:40 PMCatesorize    as...   -View respondent's answers
     r
    Fully disclose the problem,proposed resolution, any resolution implemented, positive and negative implication of
    the resolution, options available to buyer in doing their due diligence prior to the offer and during the inspection
    phase
     ll27l20l8 7:34 AMCategorize    as...   -View respondent's answers
    r
    If any contamination of a subject property has taken place I would advise my Buyer to very carefully consider      if
    they really want to buy a home that has issues to begin with.
     I12712018 I :48 AMCategorize as... -View respondent's answers
    r
    Thanks for making the real estate community aware of this issue.
    I12612018 l2:l I PN{Categorize as... -View respon0ent's
    t--
    This information ABSOLUTELY needs to be disclosed to all potential buyers. As a buyer's agent, I would strongly
    encourage them to avoid one ofthese homes. The long term health impacts are unknown and can't be quantified.
    Also the potential resale imact is unknown. If buyer insisted on purchasing one of these homes, I would advise they
    consult with professionals to determine health and/or any structural concems and I would advise on making a
    considerably low offer to offset any potential long term health or financial impact.
    112612018 9:54 AMCateeorize as... -View respondent's answers
    r
    We obviously need more reliable information on the issue in order to serve clients appropriately.
    I12512018 l0:39 PMCatesorize as... -View respondent's answers
    T
    call me,, the problem is not with weyerhauser but the new home builders
    112512018 I 0:0 I PMCatesorize as... -View respondent's answers
    r
    Just a comment. I actually heard of this from my sister who bought a home in an affected area. Her home did not
    have the defective joists but many of her neighbors did and it is a nightmare for them. It was irresponsible and
    unfortunate this occurred.
    ll25l20l8 9:58 PMCategorize as... -View respondent's answers




                                                                             MYERS-DOCS                       OOO751
Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 16 of
                                       17




     r
     We are held to disclosing any adverse conditions we know about. I would advise to seek a professional inspection. It
     is up to the buver to make an otTer'. I don't advise a buyer how rnuch to offer'. I only give thern comps. I am not iu a
     position to say ifit is worth less ifthe problem has been taken care of.
     ll25l2018 6:32 PN4Categorize as... -View respondent's
     r
    Not a Iot of diflerence between this and LBP, aluminum wiring, etc..Certainly not much affect on value here in
    Colorado
     I12512018 4:16 PMCategorize as...   -View respondent's answers
     T
     Builder should make it'right' for owners/buyers who purchased
     112512018 3:16 PN4Categorize as... -View responOent's
    T
     I've heard the homes that were impacted by the Weyerhaeuser joists, after being remediated are come back with
     Iou,er levels of fornraldehyde than those that didn't have the Weverhaeuser joists.
     112512018 3:12 PMCategorize as... -View responaent's
    T
    Ifone is a Buyer's Agent, agency relationships include due diligence and integrity. The agent is not an expert in
    these matters, and even if they were, I would strongly advice my client, in writing, to seek out an experts opinion on
    the status of this problem...
     112512018 2:44 PMCateeorize as... -View respondent's answers
    r
    I have had several buyers interested in builder spec homes that have the affected floorjoists that were blasted and
    retreated and none of them have felt comfortable moving forward with a purchase
    ll25l?018 2:43 PMCateeorize as... -View respondent's answers
    T
    I don't usually suggest a price. It depends on the market. I recommend they compare apples to apples, oranges to
    oranges. I never assume risk and always recommend that they have a professional do the evaluation. In this case a
    licensed industrial hygienist!
     ll25l20l8 2:4 I PMCateeorize as... -View respondent's answers
    t-
    It should be disclosed to the buyer how the issue was handled and reports showing that the home Ian safe and secure
    should be provided by the seller/builder or by Weyerhaeuser as this was their mistake. The buyer should be able to
    determine themself how comfortable they are with the associated risks and determine offer price according to their
    satsification with the mitigation efforts. Buyers and sellers are not responsible for this issue. It lies in the hands of
    the builders and Weyerhaeuser.
     1125 2018 2:3 I PMCateeorize as... -Vlew responaent's
    T
    I would have to have more information on the different solutions taken to be able to correctly answer some of these
    questions.
    ll25l20l8 2:24 PMCategorize as... -View respondent's answers
    r
    The situation must be disclosed to potential buyers in the Seller's Disclosure form and in all MLS and marketing
    information. Buyers must be fully informed of the impacts, remediation (if any), and given the opportunity to
    consult qualified 3rd party experts before completing a purchase. Buyers should have the option to terminate the
    transaction based on their findings and judgement in their sole discretion. I, as the Realtor, would not make any
    assurances ofthe health safety ofany remediation performed.
     ll25l20l8 2:24 PMCategorize as... -View respondent's answers
    r
    Full disclosure, having a qualified inspector test for everything if the buyer insists on buying this home. Ultimately,




                                                                             MYERS.DOCS                       OOO752
Case 1:17-cv-02224-PAB-MEH Document 189-5 Filed 05/31/19 USDC Colorado Page 17 of
                                       17




    my job is to advise my clients, but not to make their final decision.
    ll25l20l8 2:10 PMCategorize as... -Vlew responaent's
    T
    The method of repair is relevant in how the buyer feels and if they are comfortable that the home is now safe. lf they
    do not think it is safe, they should not buy it even for less. Ifthey feel it is safe, the value should be the same as any
    other comparable home.
    ll25l20l8 2:07 PMCategorize as... -View respondent's answers
    T
    Would have to more thoroughly research risk to Buyer IF surface simply painted & best ways for mitigation to be
    handled.
    1l?512018 2:07 PN4Catesorize as... -View respondent's answers
    T
    Agents have to disclose so i really just comes dorvn to the level of "repair". Anything less than replacement
    negatively affects the value in my eyes.
    112512018 l:58 PMCategorize as... -View responaent's


    S




                                                    a


                                                        a    List \i ieu
    Showing l4 words and phrases

                                         Taken Mitisation Buyerts
    Aeent Suggest Builders Risk Disclosed                                                              weyerhaeu

            ser   A dvi          s e painted                Affecte            d   Handred     S   afe Issue


     + New Catesorv

    No catesories defined
    ffi
    100o/o
    24
    View all




        I




                                                                             MYERS.DOCS OOO753
